DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Demas on 2/24/2022.
The application has been amended as follows: 
Amend Claim 1:
After “a major constituent thereof” ADD:  --wherein the major constituent thereof is selected from the group consisting of at least one cedrane, cedrol, thujopsene or mixtures thereof,--
Cancel claim 2
Amend Claim 5:
Delete:  “predominantly linear”
Amend Claim 6:
After:  “The traction fluid of claim 1, wherein the”  ADD: --at least one—
After:  “additive”  DELETE:  package
Amend Claim 10:
After “The traction fluid of claim 6 wherein said”  ADD:  --at least one—
After: “additive”  DELETE:  package
Amend Claim 11:	
After: “The traction fluid of claim 6” ADD: ---comprising a detergent, wherein said detergent comprises” 
Delete the word “comprising”
Amend Claim 14:
DELETE:  of a friction modifier
After “The traction fluid of claim 6 further comprising”  
ADD:  --a friction modifier in an amount of---


Allowable Subject Matter
Claims 1 and 5-15 as above amended are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art Sekiguchi et al (US 2013/0123553)discloses a lubricating oil composition for a variable transmission as a traction drive type continuously variable transmission  comprising longifolene in an amount of at least 5 mass % of the total amount of the composition (just outside the instantly claimed range) also comprising additives such as antioxidants, oiliness agents, extreme pressure agents, detergent dispersant, viscosity index improver, rust inhibitor, metal deactivator antifoaming agents, etc. [0038] the antioxidant may be a phosphorus antioxidant [0041] extreme pressure agents include phosphorus components of phosphates such as tricresyl phosphate and salts thereof [0047] in amounts of 0.01 mass to 10 mass % in terms of blending effects and economic efficiency [0048] the dispersant is an amount of 0.1 to 30 mass % [0049] such as succinimides [0049] the viscosity improver includes polymeric viscosity improvers in amounts such as 1-15  mass % [0050]  the composition may comprise additional base oils such as mineral and synthetic paraffin naphthene [0029-0030] and alpha olefin oligomers and polymers [0031] esters and ethers [0031] dimers bi cyclo 2.2.1 heptane etc. [0033-0034]  linear dimer of alpha methyl styrene hydrogenated [0076] 
The reference teaches that longifolene a cyclic sesquiterpene has a high hydrolytic stability, high volume resistivity and suitable viscosity and flash point for a low viscous base material for a lubricating oil.  Plant derived essential oils include hydrocarbons such as terpenes and sequiterpenes.  Sesquiterpenes include cedrane thujopses,.  Terpenes 
This reference requires an amount of longifolene which is outside that of the instant claims and importantly does not teach cedar oil or cedrane, cedrol, thujopsene or mixtures thereof are terpenes and as such the reference teaches away from these additives.  As such it would not be obvious to add these components to the prior art as doing so is contrary to the teachings thereof.  The prior art does not teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for traction fluid with polyolefin polymer and cedar oil component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1759